DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim
This office action considers claims 1-13 in, Claims - 11/29/2018 (2/2), and are examined on their merits. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (202; Fig 7; [0042]) = (element 202; Figure No. 7; Paragraph No. [0042]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Clayton; Justin B. et al. (US 20170206464 A1; hereinafter Clayton)
1. Clayton teaches a method for the model-based determination of a system state of a dynamic system by means of a model (see the entire document Figs 7/11,19 along with Figs 1-6, 8, specifically, as cited below): 

    PNG
    media_image1.png
    437
    747
    media_image1.png
    Greyscale

- wherein a recurrent neural network (204, 202; Figs 7,2; [0042-0044]; 910, 912; Fig 11; [0062]) is provided as the model of the dynamic system, 
- wherein the model is supplied with a time series ([0045]: time series data xt ) of potentially detectable measurement values, including detected (not unavailable xt) and missing measurement values (unavailable) , as an input variable ([0027]), 
- wherein at least one system state associated with a point in time is generated from the model, from which system state at least one target value associated with the respective point in time is determinable ([0045]: zt); 
- wherein chronologically successive system states (of bottom {202,204}) are converted into one another by means of a respective state transition (manifestation of vector zt); 
- wherein a correction of at least one system state is carried out on the basis of the time series with the aid of the state transition (by VIM 202/MMVIM 910); 
wherein the correction is carried out without being influenced by the missing measurement values of the time series (construed from [0045]; Even when the time series data xt is temporarily unavailable, an updated time dependency infused latent distribution zt still be output from the VIM 202 for input to a machine learning model 206, because the time dependencies maintained within the hidden state ht enable the time dependency infused latent distribution zt to be updated as necessary. The time dependency infused latent distribution zt may continue to provide an accurate distributed representation of the time series data x to a machine learning model 206 for as long as the time dependencies of the system being sensed are maintained by the system).
2. Clayton as applied to the method as claimed in claim 1 , wherein  the correction is carried out without being influenced by the missing measurement values of the time series by virtue of the fact that an observable vector present per point in time of the time series (xt) is multiplied by a vector (b1x1, b2x2, b3x3, b1, b2, b3)  stochastic masks as detailed in [0068]), and said vector is constructed from 0-entries ([0070]) in such a way that the missing measurement values in the observable vector do not influence the correction of the system state as a result of the 0-entries (when 0, using zt in RNN/MMRNN from VIM 202/MMVIM 910; Figs 7/11)
3. Clayton as applied to the method as claimed in claim 1, wherein the correction is carried out without being influenced by the missing measurement values of the time series by virtue of the fact that an observable vector present per point in time of the time series is multiplied by a vector (b1x1, b2x2, b3x3, b1, b2, b3)  stochastic masks as detailed in [0068]), and said vector is constructed from 1-entries in such a way that the detected measurement values in the observable vector influence the correction of the system state as a result of the 1-entries (when 1, using xt for RNN/MMRNN; Figs 7/11).
 Clayton as applied to the method as claimed in claim 1, wherein the missing measurement values (in xt) of the time series are not supplemented or estimated by an algorithm (because missing values is not manipulated).
5. Clayton as applied to the method as claimed in claim 1, 
- wherein ([0040]) an associated future model-based target value is determined from a system state for a point in time in the future with respect to a fixed point in time.
6. Clayton as applied to the method as claimed in claim 1, method as claimed in claim 1, wherein a multiplicity of observable vectors (Fig 11; [0062]) of the time series with respect to past points in time influence the correction of a state vector associated with a point in time following a respective past point in time.
7. (Clayton as applied to the method as claimed in claim 1, method as claimed claim 1, wherein the correction is carried out in a learning phase of the dynamic system or in an operating phase ([0043, 0045] performing machine learning by module 206).
8. Clayton as applied to the method as claimed in claim 1, method as claimed in claim 1, wherein the state transition is performed by applying a nonlinear activation function and a linear function ([0069]: the equation represents offset terms function to keep the activation value y in the same scale, even when input values are missing).
9. Clayton as applied to the method as claimed in claim 1, method as claimed in claim 1, wherein (Fig 7/9; [0043,0055] by 204/912) the system state (zt) is configured as a state vector composed of observables (xt) and hidden states (ht).
10. Clayton as applied to the method as claimed in claim 1, method as claimed in claim 9, wherein ([0043]) in the state transition a difference vector is applied to the observables of the state vector with respect to the associated point in time, wherein the by VIM 202; MMVIM [0062]) between the observables (xt) and known observables (previous zt) of an associated observable vector of the time series.
11. Clayton as applied to the method as claimed in claim 1, wherein (Fig 6; [0040-0041]) a target value (zt) generated from a system state, a forecast future target value, for the control of a technical installation, is communicated to a control unit of the technical installation or is used for optimizing the model for the correction (by (MM)VIM).
12. Clayton as applied to the method as claimed in claim 1, method as claimed in claim 1, wherein (Fig 6; [0040]) a target value generated from a system state, in particular a forecast future target value, is used for decision support or risk assessment, in particular in the context of a demand ([0054]) or price forecast.
13. Clayton as applied to the method as claimed in claim 1, teaches computer program product ([0099]), comprising a computer readable hardware device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement a method as claimed in claim 1, if the computer program is executed on a program-controlled device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
March 13, 2022